MARTIN, J.
Offense, the unlawful possession of intoxicating liquor for the purpose of sale; penalty, two years.
Bills of exception and a statement of facts being absent from the record, no legal ques-i tion is presented for review. We observe, however, that appellant was sentenced for the offense of unlawfully transporting intoxicating liquors. Both the verdict and judgment of conviction show that he was found guilty of possessing intoxicating liquor for the purpose of sale, which was in response to the second count in the indictment. The sentence is accordingly reformed, to show his guilt of the offense set out in the verdict and judgment, as aforesaid, and, as reformed, will be affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.